Case 0:21-cv-00125-SWS Document 34-1 Filed 08/10/21 Page 1 of 6




                           Exhibit A
Case 0:21-cv-00125-SWS Document 34-1 Filed 08/10/21 Page 2 of 6




                           Exhibit A
Case 0:21-cv-00125-SWS Document 34-1 Filed 08/10/21 Page 3 of 6




                           Exhibit A
Case 0:21-cv-00125-SWS Document 34-1 Filed 08/10/21 Page 4 of 6




                           Exhibit A
Case 0:21-cv-00125-SWS Document 34-1 Filed 08/10/21 Page 5 of 6




                           Exhibit A
Case 0:21-cv-00125-SWS Document 34-1 Filed 08/10/21 Page 6 of 6




                           Exhibit A
